Citation Nr: 1012065	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-16 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has received to reopen 
the Veteran's claim for entitlement to service connection for 
a dental/jaw disorder.

2.  Whether new and material evidence has received to reopen 
the Veteran's claim for entitlement to service connection for 
a left shoulder disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.

4.  Entitlement to a disability rating in excess of 10 
percent for right foot hallux valgus with tender calluses.

5.  Entitlement to a disability rating in excess of 10 
percent for tender calluses on the left foot.

6.  Entitlement to a disability rating in excess of 10 
percent for fibromyalgia syndrome, previously rated as 
chronic joint pain due to undiagnosed illness, from February 
3, 2004 to June 5, 2008.

7.  Entitlement to a disability rating in excess of 20 
percent for fibromyalgia syndrome, previously rated as 
chronic joint pain due to undiagnosed illness, from June 6, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A. H., H. C.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 
1991, and from June 1991 to September 1992.  She served in 
the Southwest Asia theater of operations from December 1990 
to May 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from April 2003, August 2004, and October 2005 rating 
decisions in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas denied 
the benefits sought on appeal.  

The Veteran was afforded a Board hearing in April 2006 by a 
Veterans Law Judge who is no longer employed by the Board.  A 
copy of the transcript has been associated with the record.  
The Board notes that the Veteran submitted a signed 
statement, received in October 2009, in which she waived her 
right to an additional hearing by a current member of the 
Board.

The Board denied, in part, the Veteran's claims for 
entitlement to a rating in excess of 10 percent for right 
foot hallux valgus, a rating in excess of 10 percent for 
calluses of the left foot, and concluded that new and 
material evidence had not been received to reopen the 
Veteran's claim for entitlement to service connection for 
PTSD, in February 2007.  Following an appeal to the United 
States Court of Appeals for Veterans Claims (Court), the 
Court reversed the Board's decision with regard to the PTSD 
claim, and vacated and remanded the remaining claims to the 
Board for further development.  According to the Court, the 
Board erred, with regard to the claim for an increased rating 
for the right foot, by not considering the application of 
Diagnostic Codes 5003 and 5276, and by not providing adequate 
reasoning and bases for the denial of separate disability 
ratings pursuant to Diagnostic Codes 7819 and 5280.  With 
regard to the left foot, the Court stated that the Board 
failed to consider whether a separate and distinct rating for 
hallux valgus deformity per Diagnostic Code 5280 was in 
order.

Regarding the Veteran's request to reopen her claim for 
service connection for PTSD, the Court argued that, although 
a clinical diagnosis of PTSD is not part of the Veteran's 
record, the Veteran clearly suffers from some type of mental 
disorder.    The Board notes that the Court has held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
Court observed that the question remains as to whether the 
Veteran is suffering from some or all of the conditions noted 
in her claims file, or whether she is only suffering from one 
condition that the doctors have subjectively diagnosed 
differently.  See Order, June 8, 2009.  The Court reversed 
the Board's finding that new and material evidence had not 
been received to reopen the Veteran's claim of entitlement to 
service connection for PTSD and instructed the Board to 
consider the Veteran's claim for a mental disability on the 
merits. 

The February 2007 Board decision also remanded the issues of 
whether new and material evidence had been received to reopen 
the Veteran's claim for entitlement to service connection for 
disorders of the left shoulder and jaw.  Those issues were 
addressed, along with entitlement to a rating in excess of 10 
percent for fibromyalgia syndrome from February 3, 2004 to 
June 5, 2008, and in excess of 20 percent from June 6, 2008, 
in a June 2009 Supplemental Statement of the Case.  These 
issues were recertified to the Board for review in June 2009.  
As such, these issues are once again properly before the 
Board.

The Board further notes that, in a signed statement received 
in February 2009, the Veteran stated that she no longer 
wished to appeal her claims for entitlement to a compensable 
disability rating for bilateral hearing loss, a rating in 
excess of 10 percent for tinnitus, or entitlement to service 
connection for a skin disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims, pursuant to the duty to assist, the 
issues of whether new and material evidence has received to 
reopen the Veteran's claim for entitlement to service 
connection for a dental/jaw and left shoulder disorder, 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD, and entitlement disability ratings 
in excess of 10 percent for right foot hallux valgus with 
tender calluses, 10 percent for tender calluses on the left 
foot, 10 percent for fibromyalgia syndrome from February 3, 
2004 to June 5, 2008, and 20 percent for fibromyalgia 
syndrome from June 6, 2008, must be remanded for further 
development.

The Board notes that the Veteran's record contains a 
statement from the Veteran, received July 28, 2009, in which 
she stated that she was in receipt of disability benefits 
from the Social Security Administration (SSA).  However, the 
claims file does not contain an award letter from SSA which 
indicates that she is in receipt of SSA unemployment 
disability.  Further, it does not appear that the supporting 
SSA medical records are in the claims file.  VA has a 
statutory duty to obtain these records.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has held 
that VA has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

With regard to the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD, the Court has held that these claims encompass claims 
for service connection for all psychiatric disabilities.  See 
Clemons.  As such, even though new medical evidence of record 
does not show a clinical diagnosis of PTSD, the psychiatric 
findings of record are material in light of the Court's 
holding in Clemons.  Further, she reported symptoms of PTSD 
in January 2004, as well as multiple in-service stressor 
events in August 2004. 

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim for entitlement to service 
connection must be remanded for a VA examination to determine 
the nature and etiology of any current psychiatric disorder.  
The medical examination must consider the records of prior 
medical examinations and treatment in order to assure a 
fully-informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

If the VA examiner diagnoses the Veteran with an acquired 
psychiatric disorder, other than PTSD, the examiner should 
opine as to whether the disorder originated during the 
Veteran's period of active service, or is otherwise related 
to the Veteran's period of active service.  Prior to the 
examination, the RO/AMC should attempt to corroborate the 
Veteran's statements.  First, however, the Veteran must be 
given the opportunity to include a time frame for these 
incidents, as well as to include any additional details which 
may aid in the stressor verification process.  The Board 
notes that it is the Veteran's responsibility to provide 
enough information regarding the date of the claimed stressor 
(preferably, within no more than a 60-day time period for 
each claimed incident) so as to insure a thorough search.  

Upon receipt of a response from the Veteran, if applicable, 
the RO/AMC should then prepare a letter asking the U.S. Army 
and Joint Services Records Research Center (JSRRC) or other 
appropriate source to provide any available information which 
might corroborate any of the Veteran's alleged in-service 
stressors.

As to the Veteran's claim for disability ratings in excess of 
10 percent for right foot hallux valgus with tender calluses, 
and entitlement to a disability rating in excess of 10 
percent for tender calluses on the left foot, the Board notes 
that the Veteran should be afforded an additional examination 
in accordance with issues raised within the Court's June 2009 
Order.  According to the Court, the Board erred, with regard 
to the claim for an increased rating for the right foot, by 
not considering the application of Diagnostic Codes 5003 and 
5276 (for degenerative arthritis and pes planus, 
respectively), and by not providing adequate reasoning and 
bases for the denial of separate disability ratings pursuant 
to Diagnostic Codes 7819 and 5280 (for benign skin neoplasms 
and hallux valgus, respectively).  With regard to the left 
foot, the Court noted that the Board failed to consider a 
separate and distinct rating for hallux valgus deformity per 
Diagnostic Code 5280.

Therefore, the Veteran should be afforded an additional VA 
examination to address these issues.  The examiner should 
state, with specificity, each separate bilateral foot 
disorder for which a current diagnosis exists.  Further, the 
examiner must state whether any diagnosed disorder is 
manifested by symptoms which are wholly separate from those 
manifestations of any other diagnosed disorder.  If more than 
one disorder is, in contrast, manifested by the same 
symptomatology, that should be noted as well.

Finally, the Board notes that the Veteran's record now 
contains VA treatment reports which indicate that the Veteran 
may be enrolled in a VA vocational rehabilitation program.  
See VA outpatient treatment report, July 1, 2008.  As such, 
vocational rehabilitation records may exist which are not 
currently associated with the Veteran's claims file.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of the 
Disability Determination and all medical 
records relied upon in the decision 
regarding the Veteran's claim for Social 
Security disability benefits.

2.  Associate with the claims folder any 
outstanding VA vocational rehabilitation 
records.  If no such records exist, that 
fact should be noted in the claims folder.

3.  Send the Veteran an appropriate 
stressor development letter.  The Veteran 
should also be asked to submit a more 
specific and detailed statement describing 
her alleged stressors.  She should be 
informed that specific dates (within a 60 
day window), locations, circumstances, and 
names of those involved in the reported 
incidents would prove helpful in 
attempting to verify her stressors.

4.  If, and only if, sufficient 
information capable of verification is 
provided by the Veteran concerning her 
claimed stressors, the RO/AMC should 
prepare a summary of the claimed in-
service stressors as set forth by the 
Veteran in statements and in her stressor 
questionnaire and prepare a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), or other 
appropriate source.  Following a response 
from any contacted source, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service and, if 
so, what was the nature of the specific 
stressor.  If the RO/AMC determines that 
the record establishes the existence of a 
stressor, the RO/AMC must specify what 
stressor in service it has determined is 
established by the record.

5.  Following the completion of the above 
development, the RO/AMC should schedule 
the Veteran for a VA psychiatric 
examination regarding her claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
The claims folder must be made available 
to the examiner for review.  All indicated 
tests, if any, should be conducted.  As 
part of the examination report, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not, i.e., at least a 50 percent 
probability or greater, that: 

(a) the Veteran has PTSD due to a 
verified in-service stressor, and 

(b) if the Veteran has a diagnosis 
other than PTSD, whether such other 
mental health disorder is related to an 
event, injury, or disease in service.  

In rendering these opinions, the examiner 
is requested to attempt to reconcile the 
various mental health diagnoses of record.  
A complete rationale must be provided for 
all opinions expressed.

6.  The RO/AMC should schedule the Veteran 
for an additional VA examination regarding 
her claims for increased ratings for 
bilateral foot disorders.  The claims 
folder must be made available to the 
examiner for review.  All indicated tests, 
if any, should be conducted.  As part of 
the examination report, the examiner is 
requested to express an opinion as to 
whether any diagnosed disorder is 
manifested by symptoms which are wholly 
separate from those manifestations of any 
other diagnosed disorder.  If more than 
one disorder is, in contrast, manifested 
by the same symptomatology, that should be 
noted as well.

7.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claims should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


